Order entered July 31, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00677-CV

            SAMUEL G. BREITLING AND JOANN S. BREITLING, Appellants

                                            V.

                              LNV CORPORATION, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-15-00911-C

                                         ORDER
       In light of our July 29, 2015 order extending the briefing deadline for appellants to

August 27, 2015, we DENY appellant’s motion to set aside July 30, 2015 file date for

appellant’s brief.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE